Citation Nr: 0914198	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right ring finger injury.  

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial 10 percent rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1979 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In November 2008, the Veteran testified before the 
undersigned.  A transcript of the hearing is in the record.

At the November 2008 hearing, the Veteran withdrew from his 
appeal the issue of service connection for headaches.  Under 
38 C.F.R. § 20.204(b), the issue has been properly withdrawn, 
and is not before the Board.  

The Veteran's hearing testimony in November 2008 raised a 
claim of service connection for speech pathology as secondary 
to the service-connected left ear hearing loss.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right ring finger disability is 
characterized by ankylosis and mild functional loss due to 
pain.

2.  The Veteran's service-connected left ear hearing loss is 
currently manifested by no more than level VIII hearing 
impairment in the left ear.

3.  The service-connected residuals of a right ring finger 
injury and left ear hearing loss clearly do not interfere 
with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a right ring finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Codes 5010, 5227, 5230, 5155 (2008).

2.  The criteria for the assignment of an initial compensable 
disability rating for the service-connected left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5107(b) (West 
2002); 38 C.F.R. §§ 4.85, Tables VI, VIA,VII, Diagnostic Code 
6100, 4.86 (2008). 

3.  The assignment of a single 10 percent rating for the 
Veteran's two separate noncompensable service-connected 
disabilities (residuals of a right ring finger injury and 
left ear hearing loss) based on clear interference with 
normal employability is not warranted.  38 C.F.R. § 3.324 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Initial Compensable Rating Claims

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and January 2008.  The RO 
provided notice on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

Claim for a 10 Percent Rating Under 38 C.F.R. § 3.324

Concerning the Veteran's claim for a 10 percent evaluation 
based on multiple, non-compensable, service connected 
disabilities, the Board notes that the Veteran was not 
provided with proper VCAA notice as to what was required to 
substantiate this claim.  However, the Board finds that this 
notice error was not prejudicial because the Veteran had 
actual knowledge of what was required to substantiate this 
claim.  His statements demonstrate this awareness.  
Specifically, at the November 2008 personal hearing, the 
Veteran testified on how his hearing loss and ring finger 
disabilities affected his employment.  Accordingly, the Board 
finds that any error with regard to this notice element is 
not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  The Veteran was afforded VA 
examinations.  The RO obtained the available service and 
post-service treatment records.  As the Veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 




General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate DCs identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Residuals of a Right Ring Finger Injury

The Veteran's service treatment records show that the Veteran 
fractured his right ring finger in a bicycle accident in 
August 1990, and subsequently had his right ring finger 
fused. 

By a rating decision in January 2006, the RO granted service 
connection for residuals of a right ring finger injury, and 
assigned a noncompensable rating effective September 16, 
2004.  The Veteran disagreed with the rating and this appeal 
ensued.

The Veteran's right ring finger disability has been rated 
under DC 5227, which contemplates ankylosis of the ring or 
little finger.  Under DC 5227, a noncompensable evaluation is 
warranted for unfavorable or favorable ankylosis of the ring 
finger.  The Rating Schedule also indicates that where the 
ring finger is ankylosed, VA may consider whether the 
disability is analogous to amputation, or whether the 
disability results in the limitation of motion of other 
digits, or otherwise interferes with the overall function of 
the hand.  38 C.F.R. § 4.71a, DC 5227.  In this regard, 
amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto.  A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
DC 5155.

DC 5230 contemplates limitation of motion of the ring or 
little finger.  38 C.F.R. § 4.71a, DC 5230.  Under DC 5230, a 
noncompensable evaluation is warranted for any limitation of 
motion of the ring finger.  Accordingly, DC 5230 cannot serve 
as a basis for an increased rating in this case.

During a VA fee basis examination in December 2004, the 
Veteran complained that his finger could not be straightened 
and made tool handling difficult.  He reported pain level as 
6 out of 10, 10 being the highest, after 10 minutes of using 
a hand tool, and lasting approximately 15 minutes.  The 
Veteran had difficulty tying shoelaces with the right hand 
and fastening buttons.  He was able to pick up a piece of 
paper.  The Veteran related being employed as a mechanic 
until 2001.  The examiner recorded a history of dorsal 
interphalangeal joint chip fracture 14 years prior.  The 
examiner indicated that the Veteran was right hand dominant.  

On examination, the grip between the proximal transverse 
crease of the palm to the right hand ring finger was 3 
centimeters and the little fingertip was 2 centimeters.  
Right hand strength was within normal limits.  Range of 
motion revealed no dorsal interphalangeal joint flexion, 100 
degrees proximal interphalangeal joint flexion, and 90 
degrees metacarpal phalangeal joint flexion.  The examiner 
noted ankylosis of the right finger metacarpophalangeal joint 
with favorable position.  There was ankylosis of the right 
ring finger distal interphalangeal joint with extremely 
unfavorable position.  There was numbness from the proximal 
interphalangeal joint to the end of the finger.  Motor 
function was within normal limits.  X-rays revealed ankylosis 
of the proximal interphalangeal joint of the fourth digit 
with 90 degrees angulation.  The examiner diagnosed right 
ring finger injury with ankylosis of the distal 
interphalangeal joint.  The examiner noted impaired tool use 
with the right hand and no time lost from work as a result of 
the condition.  

During a VA fee basis examination in August 2008, the Veteran 
complained of pain in the proximal interphalangeal joint in 
the right fourth finger, elicited by physical activity and 
tool usage.  The pain was relieved by rest and nonusage.  The 
Veteran did not take medication.  He was able to tie 
shoelaces, fasten buttons and pick up  and tear a piece of 
paper without difficulty.  The Veteran had normal strength on 
the right hand.  On examination of hand dexterity, the gap 
between the proximal transverse crease of the palm to the 
right hand ring fingertip was 2 centimeters.  There was 
ankylosis of the right ring finger proximal interphalangeal 
joint in a favorable position.  Range of motion of the right 
ring finger revealed distal interphalangeal flexion to 15 
degrees, and metacarpophalangeal flexion to 90 degrees.  
Joint function was additionally limited by 3 degrees, by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use, with pain having the major functional 
impact.  X-rays revealed stable arthrodesis of the proximal 
interphalangeal joint of the right ring finger, and flexion 
fused at 67 degrees.  

At the November 2008 personal hearing, the Veteran reported 
pain and numbness of the right hand.  As his right hand was 
his dominant hand, the Veteran expressed the belief that his 
inability to properly use his right hand when manipulating 
objects, interfered with his ability to be employed.  The 
Veteran denied taking time off work when he was last employed 
as a mechanic as a result of his right hand disability.  

In this case, ankylosis of the right ring finger has been 
diagnosed.  However, the highest maximum rating under the 
code pertaining to ankylosis is 0 percent.  Thus, the rating 
criteria pertaining to ankylosis cannot serve as the basis 
for an increased rating in this case.  38 C.F.R. § 4.71a, DC 
5227.  The Board similarly concludes that an increased rating 
is not warranted under DC 5155, because the evidence does not 
show that the Veteran's service-connected right ring finger 
disability is analogous to amputation.  He maintains the 
ability to grasp with his hand, although that ability is 
diminished due to the ring finger ankylosis.  But, a 
condition analogous to amputation is not shown.  38 C.F.R. § 
4.71a, DC 5155.

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to 
limitation of motion of the ring finger, however, provides 
that all limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as the Veteran's 
disability involves only one minor joint (the ring finger).  
38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 percent rating is 
warranted under DC 5003 only where there is involvement of a 
group of minor joints).

The regulations allow for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
38 C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  According to the most recent medical 
findings, joint function was additionally limited by 3 
degrees, by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use, with pain having the 
major functional impact.  The findings most nearly 
approximate a disability mild in nature.  The Board therefore 
concludes that additional compensation under these provisions 
would be inappropriate.  Even accepting that he has some 
residual pain from the in-service injury, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Additionally, it is noted that on the August 2008 VA fee 
basis examination, the examiner reported a scar of the right 
ring finger.  Therefore, the Board has considered whether the 
Veteran is entitled to a separate rating for a scar. 

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801.  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7802.  A 10 percent rating may be assigned 
for scars which are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803.  
A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DC 7804.  Scars may also be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.

In this case, the examiner described a level scar present at 
the ventral surface of the right ring finger, measuring about 
4 cm by .2 cm.  The scar had hypopigmentation of less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hyperpigmentation or 
abnormal texture.  Given the absence of findings requisite 
for a compensable rating under the rating codes for scarring, 
the Board finds that a separate compensable evaluation for a 
surgical scar over the lumbar spine is not appropriate here.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ring finger disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board lastly notes that a review of the file shows that 
his right finger disorder has not been compensably disabling 
for any period involved in this appeal.


Left Ear Hearing Loss

By a rating decision in January 2006, the RO granted service 
connection for left ear hearing loss as a pre-existing 
condition permanently aggravated by service, and assigned a 
noncompensable disability rating, effective September 16, 
2004.  The Veteran disagreed with the rating and this appeal 
ensued.    

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the Veteran does 
not meet the criteria of 38 C.F.R. § 3.383, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The record contains VA audiological evaluations, dated in 
December 2004, and in August 2008.

On VA fee basis examination in December 2004, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 25, 20, 
and 20, respectively; and in the LEFT ear were 75, 65, 25, 
and 20, respectively.  The puretone threshold average in the 
left ear was 46 decibels.  Speech discrimination in the right 
ear was 100 percent and 40 percent in the left ear.

The December 2004 examination showed an average puretone 
threshold for the left ear of 46 decibels with a speech 
discrimination score of 40 percent.  These findings 
correspond to Level VIII hearing impairment under Table VI.  

VA audiometric findings in December 2004 did not show an 
exceptional pattern of hearing impairment so as to warrant 
application of the special provisions of 38 C.F.R. § 4.86(a) 
and (b).  That is to say, the Veteran did not have a puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) of 55 decibels or more to 
warrant application of § 4.86(a), or a puretone threshold of 
30 decibels or less at 1,000 Hertz and of 70 decibels or more 
at 2,000 Hertz to warrant application of § 4.86(b). 

On VA fee basis examination in August 2008, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 20, 32, 
and 30, respectively; and in the LEFT ear were 75, 80, 65, 
and 60, respectively.  The puretone threshold average in the 
right ear was 26 decibels and the average in the left ear was 
70 decibels when rounding up.  Speech discrimination in the 
right ear was 100 percent and 64 percent in the left ear.

The August 2008 examination showed an average puretone 
threshold for the left ear of 70 decibels with a speech 
discrimination score of 64 percent.  These findings 
correspond to Level VII hearing impairment under Table VI.  

At the August 2008 VA audiological examination, the pure tone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, and 4000 Hertz were more than 55 decibels on the 
left ear.  Accordingly, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  Applying the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to 
Table VIA produces a numerical designation for the left ear 
of VI under Table VIA.

As the puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment was not shown under 38 C.F.R. § 
4.86(b). 

As noted above, a compensable, 10 percent, evaluation is 
assignable only where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).  Since 
the VA audiological examinations, do not show such a level of 
hearing impairment in the service-connected left ear, the 
nonservice-connected right ear is considered normal in this 
case, and the criteria for a compensable rating are not met.

The Board wishes to make clear that it has no reason to doubt 
that the Veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for the left ear hearing loss.

As the preponderance of the evidence is against the claim, 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. 
§ 3.321(b)(1).  The record lacks evidence that the Veteran's 
residuals of a right ring finger injury and left ear hearing 
loss have resulted in marked interference with his ability to 
work (beyond that contemplated with the regular rating 
criteria) or necessitated frequent hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See 38 U.S.C.A. § 1155;  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board lastly notes that a review of the file shows that 
his left ear hearing loss has not been compensably disabling 
for any period involved in this appeal.
 
Claim for a 10 Percent Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

On a VA fee basis examination in December 2004, the Veteran 
related being employed as a mechanic until 2001.  The 
examiner noted impaired tool use with the right hand and no 
time lost from work as a result of the condition.  

At the November 2008 personal hearing, the Veteran reported 
pain and numbness of the right hand.  As his right hand was 
his dominant hand, the Veteran expressed the belief that his 
inability to properly use his right hand when manipulating 
objects, interfered with his ability to be employed.  The 
Veteran denied taking time off work when he was last employed 
as a mechanic as a result of his right hand disability.  He 
also testified that the left ear hearing loss interfered with 
his ability to be employed because he could not understand 
people clearly.

There is no objective evidence from any examination, or from 
any other clinical evaluation, to demonstrate that the 
Veteran's service-connected disabilities clearly interfered 
with the activities required by his employment.  As neither 
residuals of a ring finger injury or left ear hearing loss 
has been identified as interfering with normal employment, 
the criteria for a 10 percent rating under 38 C.F.R. § 3.324 
have not been met.

For these reasons, the preponderance of the evidence is 
against the claim for a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities.  38 
U.S.C.A. § 5107(b).








	(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for residuals of a right ring 
finger injury is denied.  

An initial compensable evaluation for left ear hearing loss 
is denied.

An initial 10 percent rating for multiple noncompensable 
service connected disabilities under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


